Case 1:19-cv-00109-SM Document 48-31 Filed 05/18/20 Page 1 of 2




      Exhibit 31
                       Case 1:19-cv-00109-SM Document 48-31 Filed 05/18/20 Page 2 of 2
From: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Sent: Tuesday, January 02, 2018 6:29 PM EST
To: Kristi L. Clemens <Kristi.L.Clemens@dartmouth.edu>
CC: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Re: travel to Hanover
Thank you for the accommodation. I do certainly promise to follow the rules and procedures of the College, and to comply
with whatever I’m asked to do to the best of my ability, but as I’ve told you before, this has been virtually impossible at times
in this process employees of the College have given me totally contradictory information & instructions. For instance, after
being told there wasn’t anyone I could raise these concerns to at the College other than the Board of Trustees of months,
I’ve now been told I should raise them to the Provost, so I plan on doing this as soon as possible despite that Katharine
Strong and Anne Hudak told me I could not. I intend to follow your instructions to the best of my ability as I have throughout
this process, but please try and understand no level of willingness to comply on my behalf will make it possible for me to act
according to each individual instruction I’m given by employees of the College if following one of these instructions makes it
necessarily impossible to follow another.


From: Kristi L. Clemens
Sent: Friday, December 22, 2017 8:11:04 AM
To: Mark I. Anderson
Cc: Anne B. Hudak
Subject: travel to Hanover

Mark,

I am in receipt of your request for financial assistance to come to campus for your January 8th hearing. I am willing to grant that
request and make travel arrangements for you, but I require that you understand and agree to the following parameters.

1. Dartmouth College will purchase a round trip flight for you. You will arrive on January 7th and depart on January 9th if you are
found responsible and a sanction is imposed that prohibits you from being on campus, i.e., a separation or a suspension.
         a. If you are found not responsible or you are found responsible and the sanction does not prohibit you from being on
         campus, you will work with Anne Hudak to decide whether or not to enroll for the winter term, but you will not be required to
         depart on the 9th.
2. Dartmouth College will reserve and pay for a hotel room for you at Six South Street hotel.
3. Dartmouth College will provide car or bus transportation to and from Boston Logan airport.
4. You are financially responsible for all meals and incidentals during your travel and stay in Hanover.
5. You remain immediately temporarily suspended during this trip, and are allowed on campus only to attend the hearing on January
8th. If Dean Hudak agrees, you may meet with her in person prior to the hearing for advising.
6. If the outcome of the hearing is suspension or separation, you agree to return to Seattle during the appeal process. As you know,
there is no benefit to remaining in Hanover during the appeal period. Should you choose not to return to Seattle on the flight
purchased for you, you will be trespassed from the Dartmouth College campus.

Please confirm in writing that you agree to these terms, and I will make arrangements for you.

In addition, you are expected to comply with College policies and directions you receive from College officials while you are in
Hanover. Failure to do so can result in additional allegations that you have violated the Standards of Conduct.

Best,
Kristi

--------------------------------------------------------------------------------------------
Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Deputy Title IX Coordinator
Dartmouth College
132 Carson Hall
(603) 646-3907




                                                                                                                      DARTMOUTH004871
